DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 03/08/2022, with respect to claims 1-4, 8-13 and 16-20 have been fully considered and are persuasive.  The 35 USC 102 rejection  of 1, 4-6, 13, 14, 20 and 35 USC 103 rejection of claims 2 and 3 have been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Line 1 of claim 8 should be amended to recite: “The method of claim [[7]]1, wherein the received data includes analog data and/or…
Line 1 of claim 9 should be amended to recite: “The method of claim [[7]]1, wherein the determining includes…
Line 1 of claim 10 should be amended to recite: The method of claim [[7]]1, wherein the determining includes…
Line 1 of claim 11 should be amended to recite: The method of claim [[7]]1, wherein the determining includes…
Allowable Subject Matter
Claims 1-4, allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps a primary coil coupled to a voltage source, a first wire and a second wire coupled to the primary coil, a first secondary coil and a second secondary coil, the first secondary coil spaced apart from the primary coil and the second secondary coil spaced apart from the primary coil and the first secondary coil, a third wire connected to a first end of the first secondary coil, the third wire included in a first circuit, a fourth wire connected to a first end of the second secondary coil, the fourth wire included in a second circuit, a fifth wire connected to a second end of the first secondary coil and a second end of the second secondary coil, and a ferromagnetic core adjacent to the primary coil, the first secondary coil, and the second secondary coil;  wherein the output includes a sum of a voltage of the first secondary coil and a voltage of the second secondary coil, the first secondary coil included in the first circuit and the second secondary coil included in the second circuit; determining, based on the received data, an integrity state of at least one circuit configured within the linear variable differential sensor, the integrity state identifying a state of the at least one circuit configured within the linear variable differential sensor; and providing the integrity state.
Claims 2-4 and 8-12 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 13, the prior art of record neither shows nor suggests the combination of structural elements comprising a primary coil coupled to a voltage source, a first wire and a second wire coupled to the primary coil, a first secondary coil and a second secondary coil, the first secondary coil spaced apart from the primary coil and the second secondary coil spaced apart from the primary coil and the first secondary coil, a third wire connected to a first end of the first secondary coil, the third wire included in a first circuit, a fourth wire connected to a first end of the second secondary coil, the fourth wire included in a second circuit, a fifth wire connected to a second end of the first secondary coil and a second end of the second secondary coil, and a ferromagnetic core adjacent to the primary coil, the first secondary coil, and the second secondary coil, wherein the output includes a sum of a voltage of the first secondary coil and a voltage of the second secondary coil, the first secondary coil included in the first circuit and the second secondary coil included in the second circuit; determining, based on the received data, an integrity state of at least one circuit configured within the linear variable differential transformer sensor, the integrity state identifying a functional circuit state of the at least one circuit configured within the linear variable differential transformer sensor; and providing the integrity state.
Claims 16-19 depend from allowed claim 13 and are therefore also allowed.
With respect to claim 20, the prior art of record neither shows nor suggests the combination of structural elements comprising a primary coil coupled to a voltage source, a first wire and a second wire coupled to the primary coil, a first secondary coil and a second secondary coil, the first secondary coil spaced apart from the primary coil and the second secondary coil spaced apart from the primary coil and the first secondary coil, a third wire connected to a first end of the first secondary coil, the third wire included in a first circuit, a fourth wire connected to a first end of the second secondary coil, the fourth wire included in a second circuit, a fifth wire connected to a second end of the first secondary coil and a second end of the second secondary coil, and a ferromagnetic core adjacent to the primary coil, the first secondary coil, and the second secondary coil, wherein the output includes a sum of a voltage of the first secondary coil and a voltage of the second secondary coil, the first secondary coil included in the first circuit and the second secondary coil included in the second circuit; determining, based on the received data, an integrity state of at least one circuit configured within the linear variable differential transformer sensor, the integrity state identifying a state of the at least one circuit configured within the linear variable differential transformer sensor; and providing the integrity state. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                  
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858